Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  This application is in condition for allowance except for the following formal matters: 
Claims 1-20 are objected to user 37 C.F.R. 1.75 because of the following formalities   In claim 1 line 10, ‘a slot offset” seems to refer back to “a slot offset” at line 7. If this is true, it is suggested to change “a slot offset at line 10 to --- the slot offset ---. The same is true with the terms “a scheduling DCI” and “a slot configuration “recited in claim 1. All matter above are similar recited in claims 11 and 17. 
Claims 2-10, 12-16 and 18-20 are objected since they depend from claim 1 or claim 11 or claim 17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

3. Claims 1-20 are allowed.
wherein the information specifies a preferred value of a KO parameter and a preferred value of a K2 parameter, wherein the KO parameter is used to determine a slot offset of 

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karaki et al. is cited to show a system which is considered pertinent to the claimed invention.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476